Title: To George Washington from J. Basset, 26 June 1796
From: Basset, J.
To: Washington, George


        
          Mr President
          London June the 26th 1796
        
        a number of observers have already written in a satisfactory manner on North America. but most of those works are unfinished and uncomplete. Mr Ebeling my friend, one of the most distinguished learned men in Germany has undertaken in 1793 the geography and general history of the United-States. struck with the perfection and the powerful interest, which must be inspired by a work, which has already received in Europe the seal of approbation and esteem, I have imposed upon myself the duty of making it known in my own language. travelling and out of my country since ten years I wished to offer to it, in its misfortunes, a masterpiece of litterature, a pattern of administration, and the comforting picture of the prosperity of an Empire which under the Egid of a liberty holy and pure enjoys all the possible perfectibilities of the social contract. reason and justice have inspired me with the desire of dedicating to you sir the result of my work. the citizen who has so gloriously served his country with his sword, his learning, and the example of his civic virtues, will undoubtedly receive with kindness, the picture ingrand of that country so dear to his heart. the two first volumes of the work (which work will be composed of twelve volumes) will appear in the course of this summer. I will have the honor to forward you a printed Copy for yourself, Sir, and some others which I will present to the respectable body of legislators which you preside. I am with the greatest respect Mr President your most humble and just admirator,
        
          signed basset.
        
      